Citation Nr: 1747360	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  08-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a genitourinary disability (to include post vasectomy pain syndrome and right epididymis cyst).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to June 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2010, April 2012, and February 2017 this matter was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran is shown to have current diagnoses of two genitourinary disabilities, a right epididymis cyst and post-vasectomy pain syndrome.

2.  A right epididymis cyst was not manifested in service and is not shown to be etiologically related to the Veteran's service (to include a vasectomy therein).  

3.  The Veteran's post-vasectomy pain syndrome is shown by competent medical evidence to be etiologically related to a surgical procedure (vasectomy) in service.


CONCLUSIONS OF LAW

1.  Service connection for post vasectomy pain syndrome is warranted.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 3.102, 3.303, 3.304, 3.306 (2016). 

2.  Service connection for a right epididymis cyst is not warranted.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 3.102, 3.303, 3.304, 3.306 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in September 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge conducting a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and might be potentially advantageous to the claimant's position.  At the May 2010 Travel Board hearing, the undersigned identified the issue and notified the Veteran of what is necessary to substantiate this claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all postservice (private and VA) treatment records he identified.  He was afforded a VA examinations or medical opinions in October 2010, April 2016, June 2016, and April 2017.  A duty to assist omission is not alleged.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The usual effects of surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be service-connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b).

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Service treatment records show that the Veteran underwent an elective vasectomy in August 2004.  Information provided on a pre-operative consult suggested that post-operative discomfort would be brief, and would resolve entirely.

Postservice, in August 2007, a right epididymis cyst was diagnosed and the Veteran was referred to a urologist for further evaluation.  On September 2007 VA treatment, a urologist observed that the epididymis cyst is a benign lesion and referred the Veteran back to his primary care physician.  In May 2008 correspondence, the Veteran's treatment-provider opined (without including rationale) that his chronic groin pain was likely due to an epididymis cyst and was the same pain as was noted in service.  

On October 2010 VA examination, the examiner opined (without rationale) that there was no evidence to suggest that the epididymis cyst was related to the Veteran's vasectomy in service.  

On April 2016 VA examination, a urologist noted that the Veteran had chronic bilateral testicular pain that began after his vasectomy and which could be a manifestation of Post-Vasectomy Pain Syndrome.  He further noted that the Veteran's unilateral cyst was inconsequential to his overall condition since he experienced bilateral pain.  However, he noted that the origins of epididymis cysts are not well characterized but are generally thought to be from occlusion of the right testes and could be related to trauma, inflammation/infection and aging.  He also noted that the Veteran's pain could be neuropathic and related to his low back pain, but stated that there is no real test to determine whether that is the case.  

In a June 2016 addendum opinion, a primary care attending physician concurred with the April 2016 VA examiner and noted that there was no evidence that the Veteran had a right epididymis cyst in service or that such is related to his vasectomy therein.  He opined that the cyst is likely an incidental finding unrelated to the  vasectomy.  [The Board notes that the cyst was discovered by a scan, and would not have been noted on ordinary physical examination.]

An April 2017 VA medical advisory opinion opined that the Veteran's bilateral testicular pain was more likely than not due to a past history of [in service] vasectomy.  The consulting provider concluded that he has a post-vasectomy pain syndrome.  The provider further concluded that the epididymis cyst is unrelated to his vasectomy, and is more likely due to aging.

It is not in dispute that the Veteran underwent an elective vasectomy in service.  It is also not in dispute that he has sought postservice treatment for chronic bilateral testicular pain.  A VA medical provider has opined that he has a post-vasectomy pain syndrome. 

The Board finds that the circumstance presented with respect to post-vasectomy pain syndrome is analogous to the effects of ameliorative surgery in service for a pre-existing disability (and guidelines for adjudicating the claim are provided in 38 C.F.R. § 3.306(b)(1).  Ordinarily, the usual effects of an elective procedure in service would not be considered a disability due to injury or disease incurred in or aggravated by service.  However, the long-lasting testicular pain shown, which VA providers have attributed to the surgical procedure in service (including by the very diagnosis of post-vasectomy pain syndrome) is clearly not shown to be a usual effect of the surgical procedure; instead, it is a disability entity incurred in service, and service connection for the post-vasectomy pain syndrome is warranted.  

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor (as required under 38 C.F.R. § 3.102), the Board finds that the overall medical record shows that the Veteran's bilateral testicular pain is the result of post vasectomy pain syndrome following an in service elective vasectomy.  Accordingly, service connection for a genitourinary disability is warranted.

Whether or not a disability such as an epididymis cyst may be related to service/a surgical procedure therein is a medical question that is beyond the scope resolution by lay observation and beyond the realm of common knowledge.  It requires medical expertise.  The opinion in May 2008 correspondence by the Veteran's treatment provider suggests, but does not directly indicate, that the Veteran's right epididymis cyst may have been incurred in service,  Subsequent medical opinions in October 2008, April 2016, June 2016, and April 2017 are to the effect that the right epididymis cyst was not manifested in service, and is not related to the Veteran's vasectomy in service (but is an inconsequential and coincidental finding, likely due to aging).  The providers are competent to offer the opinions.  The opinions reflect a familiarity with the Veteran's record and are probative evidence in the matter.  In the absence of contradictory medical opinion evidence they are persuasive.  Accordingly, the preponderance of the evidence is against this portion of the Veteran's claim, and service connection for right epididymis cyst is not warranted.


ORDER

Service connection for a post-vasectomy pain syndrome is granted.

Service connection for right epididymis cyst is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


